SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

545
CAF 12-02266
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JOSEPH E.K.
-----------------------------------
NIAGARA COUNTY DEPARTMENT OF SOCIAL                MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

LITHIA K., RESPONDENT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ABRAHAM J. PLATT, LOCKPORT, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered October 26, 2012 in a proceeding pursuant to Family
Court Act article 10. The order, among other things, placed the
subject child in the custody of petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this neglect proceeding pursuant to Family Court
Act article 10, respondent mother contends that her admission of
neglect was involuntarily entered because she stated during the
colloquy that she would do or say anything to get her child back.
Because the mother “did not move to vacate or withdraw her admission”
in Family Court, however, she failed to preserve for our review her
challenge to the voluntariness of her admission (Matter of Michael B.,
256 AD2d 1208, 1209; see Matter of Cora J. [Kenneth J.], 72 AD3d 1170,
1171; Matter of Nasir H., 251 AD2d 1010, 1010, lv denied 92 NY2d 809).
We note in any event that, before accepting the mother’s admission,
the court made clear that it did not want her to admit to something
that was not true, and that the mother thereafter admitted to the
facts underlying the neglect petition.

     The mother further contends that the court,   in removing the child
from her custody following the temporary removal   hearing, improperly
relied on evidence of her past conduct regarding   an older child. That
contention has been rendered moot by the court’s   subsequent finding of
neglect (see Matter of Mary YY. [Albert YY.], 98   AD3d 1198, 1198), and
                                 -2-                           545
                                                         CAF 12-02266

the dispositional order (see Matter of John S., 26 AD3d 870, 870).




Entered:   June 13, 2014                       Frances E. Cafarell
                                               Clerk of the Court